2022 IL App (1st) 191905


                                                                               FIFTH DIVISION
                                                                            SEPTEMBER 9, 2022

No. 1-19-1905

THE PEOPLE OF THE STATE OF ILLINOIS,                        )       Appeal from the
                                                            )       Circuit Court of
                Plaintiff-Appellee,                         )       Cook County.
                                                            )
       v.                                                   )       No. 00 CR 7694
                                                            )
                                                            )
MARVIN TREADWELL,                                           )       Honorable
                                                            )       Carol M. Howard,
                Defendant-Appellant.                        )       Judge Presiding.


       JUSTICE CUNNINGHAM delivered the judgment of the court, with opinion.
       Presiding Justice Delort and Justice Connors concurred in the judgment and opinion.

                                            OPINION

¶1     On June 5, 2006, the defendant-appellant, Marvin Treadwell, filed a pro se postconviction

petition in the circuit court of Cook County, making numerous allegations regarding his trial and

sentence. On May 24, 2018, the defendant’s postconviction counsel filed an amended petition and

clarification of the defendant’s postconviction claims. The circuit court dismissed the petition at

the second stage of postconviction proceedings. The defendant now appeals, arguing, inter alia¸

that his postconviction counsel provided unreasonable assistance. For the reasons that follow, we

reverse the judgment of the circuit court of Cook County and remand this case to the circuit court

for new second-stage proceedings, after allowing the defendant leave to amend his petition

following appointment of new postconviction counsel.
No. 1-19-1905


¶2                                       BACKGROUND

¶3      In 2004, the defendant was convicted, in a bench trial, of the first degree murder and armed

robbery of Howard Thomas. The crimes were committed in 1999, when the defendant was 17

years old. He was sentenced to concurrent terms of 32 years’ imprisonment for first degree murder

and 15 years’ imprisonment for armed robbery. The facts of this case will be repeated here only as

is necessary to resolve this appeal. For a full recitation of facts leading up to the defendant’s

conviction and sentence, see People v. Treadwell, No. 1-06-0269 (2006).

¶4     Following his arrest, the defendant retained a private attorney, Chester Slaughter. Mr.

Slaughter first filed his appearance on the defendant’s behalf in 2000. In February 2004, the

defendant told the trial judge that he wanted to have a public defender appointed because Mr.

Slaughter was “not representing [him] right” and the defendant cited Mr. Slaughter’s repeated

failures to appear in court. The trial judge informed the defendant that it was “fine” to have another

lawyer represent him, but Mr. Slaughter would have to come into court personally to withdraw.

On March 2, 2004, the case was continued before a different judge, who confirmed that the

defendant was eligible to be represented by a public defender instead of by Mr. Slaughter. The

judge then directed the clerk to tell Mr. Slaughter to appear in open court in order to withdraw. On

March 8, 2004, the case was continued before yet a third judge, and Mr. Slaughter appeared in

court and informed the court that he wanted to withdraw. The judge told Mr. Slaughter that he had

to stay with the case until it was assigned to its permanent judge, at which point he could withdraw.

On March 12, 2004, a permanent trial judge, Judge Dennis Dernbach, was assigned to the case.

Judge Dernbach denied Mr. Slaughter’s request to withdraw, citing the length of time the case had

been pending. Mr. Slaughter did not explain to the judge that it was the defendant’s wish that he


                                                -2-
No. 1-19-1905


withdraw. Rather, he suggested that his request to withdraw was because he was not being paid.

The defendant’s bench trial was set to commence on October 18, 2004, with Mr. Slaughter as his

counsel.

¶5     On September 24, 2004, Mr. Slaughter’s law license was suspended by the Illinois

Supreme Court on the recommendation of the Attorney Registration and Disciplinary Commission

(ARDC). The suspension was for five months, beginning October 15, 2004. The suspension was

based on Mr. Slaughter having provided false information on five different credit card and loan

applications.

¶6     On October 7, 2004, Mr. Slaughter filed a motion, in the Illinois Supreme Court, seeking

to stay his suspension for 30 days. In his motion to stay the suspension, Mr. Slaughter stated that

he had been “working diligently to complete his pending cases or make arrangements for the

handling of those cases during the pendency of his suspension.” He explained, in his motion, that

he had a pending murder trial for a client named David White. According to Mr. Slaughter’s

motion, that case had been continued to October 12, 2004, at which time the State was planning to

call three witnesses before resting. His motion stated:

                       “If the State completes its case and the defendant [White] is found not guilty

                on that date, [Mr. Slaughter] would be prepared to begin his suspension as ordered.

                However, if the defendant [White] is found guilty, he would have to be sentenced

                which would probably take place later in October. If the trial is not completed on

                the 12th of October or, if the matter is continued at that time for a sentencing

                hearing, [Mr.] Slaughter would have to withdraw, and a new attorney, who did not

                try the case, would have to come in and complete the trial or sentencing. This would


                                                -3-
No. 1-19-1905


                undoubtedly be a burden to the trial court and could prejudice the criminal

                defendant in a case involving very serious charges.”

Therefore, Mr. Slaughter asked the Illinois Supreme Court to stay his suspension for 30 days so

that he could “complete the trial already commenced” in that case. The motion did not mention

the defendant’s (Marvin Treadwell’s) 1 trial, which was set to commence 11 days later, on October

18, 2004.

¶7      On October 12, 2004, six days prior to the start of the defendant’s trial, our supreme court

granted Mr. Slaughter’s motion to stay his suspension for 30 days, until November 15, 2004. The

order stated that the motion was granted “to allow completion of pending murder trial.”

¶8      Although there was no mention of the defendant’s trial in Mr. Slaughter’s motion to stay

his suspension, on October 18, 2004, the defendant’s bench trial commenced, with Mr. Slaughter

representing him. Mr. Slaughter continued to represent the defendant throughout his trial and

sentencing, which concluded on November 4, 2004. Thereafter, the defendant filed an appeal in

this court.

¶9      On direct appeal, the defendant argued that Mr. Slaughter rendered ineffective assistance

of counsel. Specifically, he claimed that Mr. Slaughter neglected his case and failed to provide a

vigorous defense. The defendant argued that because Mr. Slaughter was embroiled in proceedings

affecting his law license before the ARDC, he was busy defending himself and was therefore

unable to devote appropriate attention to representing the defendant in his murder case. The

defendant also complained that Mr. Slaughter’s representation of another defendant in the


        1
         For the sake of clarity and consistency, throughout the rest of this opinion, any reference to “the
defendant” refers to Marvin Treadwell. Conversely, any reference to the defendant David White will
specifically indicate such by identifying him by name.

                                                   -4-
No. 1-19-1905


unrelated White murder trial, which was the subject of the motion to stay, was an additional

distraction for Mr. Slaughter, thus preventing him from representing the defendant effectively. The

defendant asserted that Mr. Slaughter’s ineffectiveness was demonstrated by his failure to: (1) file

a meaningful motion to suppress; (2) appear in court between December 2002 and March 2004;

and (3) file a timely notice of appeal.

¶ 10   On direct appeal, this court rejected the defendant’s ineffective assistance of counsel claim.

This court found that the defendant had failed to show that he suffered prejudice by Mr. Slaughter’s

actions. We also noted that recent case law debunked the assertion of a per se conflict simply

because disciplinary proceedings are pending before the ARDC against a lawyer who is

representing a defendant. We therefore affirmed the defendant’s conviction and sentence. Id.

¶ 11   On June 5, 2007, the defendant filed a pro se postconviction petition, again alleging that

Mr. Slaughter rendered ineffective assistance of counsel for a variety of reasons. None of the

reasons cited by the defendant mentioned Mr. Slaughter’s suspension or ARDC issues. The

postconviction petition advanced to second-stage proceedings and postconviction counsel,

Assistant Public Defender (APD) Jeffrey Walker, was appointed to represent the defendant.

¶ 12   On March 4, 2014, the defendant filed a pro se petition for relief from judgment. 2 In that

pleading, the defendant alleged that Mr. Slaughter operated under a per se conflict of interest at

the time of his trial in 2004 because Mr. Slaughter was “actually not allowed to practice law,”

since he had “lied by omission to the Illinois Supreme Court” in his motion to stay his suspension.

¶ 13   On August 4, 2016, the defendant, through APD Walker, filed a supplemental


       2
        While the pro se petition for relief from judgment was a new, separate pleading, it appeared to
fundamentally be an amendment of the defendant’s already filed postconviction petition, which was still
pending at that time.

                                                 -5-
No. 1-19-1905


postconviction petition. The supplemental postconviction petition alleged, inter alia, that Judge

Dernbach slept through significant portions of the trial; that the defendant was denied effective

assistance of counsel where Mr. Slaughter failed to notify him or the trial court “of [Mr.

Slaughter’s] problems with the ARDC”; and that the defendant’s 32-year sentence is

unconstitutional because he was 17 years old at the time of the crimes. Attached to the

supplemental postconviction petition was the defendant’s original pro se petition and an Illinois

Supreme Court Rule 651(c) (eff. Feb. 6, 2013) certificate.

¶ 14   In 2017 and again in 2018, the State asked the trial court to require the defendant to file an

amended pleading that would supersede all previous pleadings in order to clarify which claims

were at issue, as numerous postconviction pleadings had been filed by the defendant. The trial

court granted that request.

¶ 15   On January 31, 2018, new postconviction counsel, APD James Jacobs, was appointed to

replace APD Walker. On May 24, 2018, APD Jacobs filed an “Amended Petition and Clarification

of Post-Conviction Claims” on behalf of the defendant. The amended petition stated: “The only

claims and exhibits to be considered by this Court and responded to by the State are contained in

the attached August 4, 2016, Supplemental Petition filed by Attorney Jeffery Walker.” The August

4, 2016, supplemental postconviction petition was attached.

¶ 16   On May 1, 2019, the State moved to dismiss the amended petition. The State argued that

the ineffective assistance of counsel claim had already been raised in the defendant’s direct appeal

and therefore was barred by the doctrine of res judicata.

¶ 17   Following a hearing on August 15, 2019, the trial court dismissed the defendant’s

postconviction petition. The trial court rejected all of the claims raised by the defendant in the


                                               -6-
No. 1-19-1905


amended petition. In rejecting the claim of ineffective assistance of counsel, the trial court stated:

                “The fourth claim, that the trial counsel was ineffective because he failed to inform

        the defendant and the trial court of his ARDC problems at the time of trial, the appellate

        court also heard and rejected this claim. The appellate court noted that the Illinois Supreme

        Court *** declined to create a per se conflict of interest rule in cases involving attorneys

        representing defendants in criminal cases while also defending their own ARDC claims.

                Here again, the defendant would have had to show that he was prejudiced. The

        appellate court found that the defendant had not shown that. In fact, the appellate court

        noted that the trial counsel was very zealous in his representation of the defendant.

                Having failed to establish prejudice, the court believes that the [defendant] has

        failed in his attempt to establish this claim also.”

The trial court further rejected the other postconviction claims on the basis that the defendant failed

to establish that he was prejudiced by the “drowsiness” of Judge Dernbach and that the defendant’s

32-year sentence is not a de facto life sentence. This appeal followed.

¶ 18                                         ANALYSIS

¶ 19    We note that we have jurisdiction to consider this matter, as the defendant filed a timely

notice of appeal. Ill. S. Ct. Rs. 606, 651(a) (eff. July 1, 2017).

¶ 20    The defendant presents the following issues on appeal: (1) whether postconviction counsel

provided unreasonable assistance where he failed to shape the postconviction petition to include

cognizable claims of ineffective assistance of appellate counsel; (2) whether postconviction

counsel failed to comply with Rule 651(c); (3) whether the trial court erred in finding that the

defendant was required to make a substantial showing of prejudice where the trial judge slept


                                                 -7-
No. 1-19-1905


through significant portions of his bench trial; and (4) whether the defendant’s 32-year sentence is

unconstitutional. Because we find the first issue to be dispositive, we turn to it first.

¶ 21    The defendant first argues that his postconviction counsel provided unreasonable

assistance by failing to frame his postconviction petition to include cognizable claims of

ineffective assistance of appellate counsel. 3 Specifically, the defendant claims that his pro se

postconviction pleadings argued that Mr. Slaughter was per se ineffective where the trial and

sentencing occurred during the stay of Mr. Slaughter’s suspension, which was obtained from the

Illinois Supreme Court under the pretense that he would continue to only represent another

defendant (White) in an unrelated murder trial. The defendant asserts that postconviction counsel

should have framed the postconviction claim into a cognizable ineffective assistance of appellate

counsel claim for failing to raise that specific issue on direct appeal. He argues that postconviction

counsel simply repeated the “meritless claims regarding [Mr. Slaughter’s] neglect of the case, most

of which were res judicata.” The defendant argues that he had a meritorious claim that his

postconviction counsel failed to properly present. More precisely, he avers that his postconviction

counsel should have amended his petition to argue that appellate counsel was ineffective for failing

to argue that Mr. Slaughter was per se ineffective due to the nature of his suspension while

representing the defendant in his bench trial and sentencing. The defendant therefore asserts that

postconviction counsel provided unreasonable assistance and asks us to remand this case to the

trial court for new second-stage proceedings on that basis. He also argues that postconviction



        3
         Although unclear from his briefs, it appears that the defendant is arguing that both APD Walker
and APD Jacobs, who each represented him during the postconviction proceedings, provided unreasonable
assistance. As the defendant treats both counsels as singular postconviction counsel who ultimately failed
to frame his postconviction claims appropriately, we will do the same.

                                                  -8-
No. 1-19-1905


counsel provided unreasonable assistance by not framing his pleadings into a claim of ineffective

assistance of appellate counsel for failing to raise, on direct appeal, that the trial court denied him

the right to counsel of his choice.

¶ 22   The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2006)) provides

a procedure for persons under criminal sentence to claim that their convictions resulted from a

substantial denial of their constitutional rights. Id. § 122-1(a). A petition under the Act must

“clearly set forth the respects in which [a] petitioner’s constitutional rights were violated” and

“shall have attached thereto affidavits, records, or other evidence supporting its allegations or shall

state why the same are not attached.” Id. § 122-2. The purpose of a postconviction proceeding is

to allow a defendant to raise constitutional issues that were not, and could not have been, decided

on direct appeal. People v. Davis, 2022 IL App (1st) 200467, ¶ 85. As a result, issues that were

decided on direct appeal are barred as res judicata and issues that could have been raised on direct

appeal but were not, are forfeited. Id.

¶ 23   “There is no constitutional right to counsel in postconviction proceedings, and as such,

a postconviction petitioner cannot claim sixth amendment ineffective assistance of counsel rights

in such proceedings.” People v. Zirko, 2021 IL App (1st) 162956, ¶ 18. Rather, a petitioner is only

entitled to the level of assistance of counsel provided by the Act, which has been defined by

Illinois courts as a reasonable level of assistance of counsel. Id. Our supreme court has not

explicitly   set   a    standard      for   determining    whether postconviction counsel provided

a reasonable level of assistance, but this court has applied a “Strickland-like” analysis for

evaluating counsel’s performance. People v. Ayala, 2022 IL App (1st) 192484, ¶ 162 (citing

People v. Zareski, 2017 IL App (1st) 150836, ¶¶ 58-59). Under that standard, “we evaluate whether


                                                 -9-
No. 1-19-1905


the defendant has demonstrated prejudice, that is, whether there is a reasonable probability that,

but for [postconviction] counsel’s errors, the result of the proceeding would have been different.”

Id.

¶ 24    In this case, the argument that postconviction counsel provided unreasonable assistance is

based on counsel’s alleged failure to frame the defendant’s pro se postconviction claims as a

cognizable claim of ineffective assistance of appellate counsel. To be exact, he avers that

postconviction counsel should have clarified, in the amended postconviction petition, the claim

that appellate counsel was ineffective for failing to argue on direct appeal that Mr. Slaughter was

per se ineffective 4 in that he was not authorized to practice law except for the specific

representation of a sole defendant in an unrelated case and was not authorized to represent the

defendant throughout his trial and sentencing.

¶ 25    Indeed, postconviction counsel has a duty to make any amendments to an already

filed pro se petition as necessary to adequately represent and present the defendant’s contentions.

Ill. S. Ct. R. 651(c) (eff. July 1, 2017); People v. Profit, 2012 IL App (1st) 101307, ¶ 18. The

purpose of this rule is “to ensure that postconviction counsel shapes the defendant’s claims into a

proper legal form and presents them to the court.” Profit, 2012 IL App (1st) 101307, ¶ 18. Failure

to do so is to provide unreasonable assistance. See People v. Turner, 187 Ill. 2d 406, 410 (1999).

¶ 26    The defendant’s amended petition, as presented by his postconviction counsel, merely

repeated the direct appeal claim that he was denied effective assistance of counsel in that Mr.



        4
        If a defendant can establish per se ineffective assistance of counsel by showing that defense
counsel entirely failed to subject the State’s case to a meaningful adversarial testing, prejudice will be
presumed and he need not satisfy the traditional Strickland test. People v. Combs, 206 Ill. App. 3d 217, 223
(1990).

                                                  - 10 -
No. 1-19-1905


Slaughter failed to notify him or the trial court “of his problems with the ARDC.” This was not

the contention coined by the defendant when he drafted his pro se postconviction pleadings.

Rather, the defendant asserted that Mr. Slaughter was “actually not allowed to practice law,” since

he had “lied by omission to the Illinois Supreme Court” in his motion to stay his suspension, which

is a different declaration.

¶ 27    As the trial court noted, since the claim that the defendant was denied effective assistance

of counsel was already addressed by this court in the direct appeal, it was barred by the doctrine

of res judicata and therefore was not a cognizable claim. See People v. Blair, 215 Ill. 2d 427, 445

(2005) (an otherwise meritorious claim has no basis in law if res judicata bars the claim). On the

other hand, the claim that Mr. Slaughter was per se ineffective because his law license had been

suspended and he was not authorized to represent the defendant during the stay of his suspension

is an entirely different claim that had not been raised before. To be sure, on direct appeal, this court

considered the defendant’s argument that Mr. Slaughter rendered ineffective assistance of counsel

in that he was operating under a per se conflict of interest due to his ARDC proceedings. However,

this court did not address whether Mr. Slaughter was per se ineffective, since his law license had

been suspended and our supreme court had granted his motion to stay the suspension for the sole

and specific representation of another defendant (White) in an unrelated case. As the per se

ineffectiveness issue and argument was not raised on direct appeal, and therefore not considered

by this court, the principle of res judicata is inapplicable here. See People v. Kines, 2015 IL App

(2d) 140518, ¶ 20 (res judicata bars the relitigation of issues that were raised and adjudicated in

a prior proceeding).

¶ 28    Nevertheless, the State argues that Mr. Slaughter’s per se ineffectiveness is not a


                                                 - 11 -
No. 1-19-1905


cognizable claim. Based on that belief, the State asserts there was no reason for postconviction

counsel to argue that appellate counsel was ineffective for not raising the issue on direct appeal.

The State’s basis for this argument is that Mr. Slaughter was authorized to practice law at the time

of the defendant’s trial and sentencing, albeit limited to a sole defendant in a specific trial,

unrelated to the defendant here and his case. The State further posits that it is irrelevant that the

supreme court’s order granting Mr. Slaughter’s motion to stay his suspension did not mention the

defendant nor his trial.

¶ 29   However, the defendant’s pro se postconviction pleadings, along with the record, establish

that Mr. Slaughter was authorized to practice law during the time in question only so that he could

complete his representation of a sole, specific defendant in the unrelated White murder trial. It is

of note that Mr. Slaughter did not mention his representation of the defendant in his motion to stay

his suspension, notwithstanding that the defendant’s trial was set to commence mere days after

Mr. Slaughter filed his motion to stay his suspension. Further, his motion to stay stated that he

would be ready to begin his suspension on October 12, 2004, if the defendant in the unrelated

White case was found not guilty on that date. Had that situation occurred, Mr. Slaughter’s

suspension would have commenced six days prior to the start of the defendant’s bench trial.

¶ 30   It is true that, ultimately, Mr. Slaughter was still licensed to practice at the time of the

defendant’s trial and sentencing, since the supreme court had stayed his suspension until

November 15, 2004. Nevertheless, the nature of his stayed suspension begs the question as to what

extent he was licensed and whether he was qualified to represent the defendant. See People v.

Gamino, 2012 IL App (1st) 101077, ¶ 16 (our supreme court has held that, for constitutional

purposes, the term “counsel” means a duly licensed and qualified lawyer). The State conceded,


                                               - 12 -
No. 1-19-1905


during oral arguments before this court, that the scope of the supreme court’s order granting Mr.

Slaughter’s motion to stay his suspension is unclear and speculative.

¶ 31    Moreover, our supreme court has held that representation at trial by an individual who had

obtained admission to the bar through fraudulent means is per se insufficient to satisfy the sixth

amendment. People v. Brigham, 151 Ill. 2d 58, 68 (1992) (citing United States v. Novak, 903 F.2d

883 (2d Cir. 1990)). Thus, it follows that the defendant has a viable argument, based on settled

law, that an attorney can be per se ineffective when granted a stay of suspension based on his

representation that he needs to complete a trial already in progress for one specific client but

continues to represent other clients more broadly. We emphasize that we are not issuing a ruling

on whether Mr. Slaughter was, in fact, per se ineffective due to the circumstances of his stayed

suspension. This is a novel issue. Similarly, we are not issuing a ruling on whether appellate

counsel was ineffective for not raising that specific issue on direct appeal. We instead conclude

that the issue is, at the very least, a cognizable claim that warranted being properly presented to

the trial court for consideration, and it clearly was not.

¶ 32    In sum, the defendant’s pro se postconviction pleadings alleged that Mr. Slaughter was

“not allowed to practice law” since he “lied by omission to the Illinois Supreme Court” in his

motion to stay his suspension. In essence, that assertion was a claim that Mr. Slaughter was per se

ineffective, and the defendant’s appellate counsel did not raise that issue on direct appeal. Thus,

his postconviction counsel could and should have amended the pro se postconviction petition to

argue ineffective assistance of appellate counsel on that specific basis. In other words,

postconviction counsel failed to adequately present the cognizable claim that the defendant

received ineffective assistance of appellate counsel for failing to raise the issue of Mr. Slaughter’s


                                                 - 13 -
No. 1-19-1905


per se ineffectiveness on direct appeal.

¶ 33   Considering the merits of the claim that appellate counsel rendered ineffective assistance

by not arguing that Mr. Slaughter was per se ineffective, it is possible that the postconviction

proceedings in this case would have resulted in a different outcome had postconviction counsel

adequately presented the claim. This failure of postconviction counsel undoubtedly resulted in the

defendant being prejudiced. See Turner, 187 Ill. 2d at 415. Consequently, postconviction counsel

provided unreasonable assistance. The defendant is therefore entitled to amend his postconviction

petition, with the benefit of new postconviction counsel, so that his postconviction claims can be

properly framed and presented, especially his claim of ineffective appellate counsel. The trial

court’s judgment is therefore reversed on those grounds.

¶ 34   As that issue is dispositive, we need not address the other arguments presented by the

defendant. However, we acknowledge the argument regarding postconviction counsel’s failure to

argue the claim that, although three judges agreed that the defendant could seek new counsel,

Judge Dernbach forced the defendant to proceed with Mr. Slaughter, whose representation he

clearly did not want. Further, Mr. Slaughter never apprised Judge Dernbach that three prior judges

had agreed that the defendant could discharge him and seek new counsel because the defendant

was unhappy with his representation. Rather, Mr. Slaughter presented to Judge Dernbach a

scenario suggesting that it was his desire to withdraw because he was not being paid. The defendant

thus found himself being represented by Mr. Slaughter, whom he had tried for several years to

discharge.

¶ 35   Accordingly, we reverse the trial court’s judgment dismissing the defendant’s petition at

the second stage of proceedings. This case is remanded to the trial court for new second-stage


                                              - 14 -
No. 1-19-1905


proceedings, after appointment of new postconviction counsel and further allowing the defendant

leave to amend his petition. This will allow adequate framing and presentation of his

postconviction claims, including that he received ineffective assistance of appellate counsel when

his appellate counsel failed to argue that Mr. Slaughter was per se ineffective.

¶ 36                                     CONCLUSION

¶ 37   For the foregoing reasons, we reverse the judgment of the circuit court of Cook County

and remand this case to the circuit court for appointment of new postconviction counsel to

represent the defendant in a new second-stage proceeding. The defendant’s new counsel is also

granted leave to amend his petition.

¶ 38   Reversed and remanded with instructions.




                                               - 15 -
No. 1-19-1905



                           2022 IL App (1st) 191905


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 00-CR-
                         7694; the Hon. Carol M. Howard, Judge, presiding.


Attorneys                James E. Chadd, Douglas R. Hoff, Deborah K. Pugh, and Cara
for                      Fillipelli (law student), of State Appellate Defender’s Office,
Appellant:               of Chicago, for appellant.


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Enrique
for                      Abraham, Tasha-Marie Kelly, and Sara McGann, Assistant
Appellee:                State’s Attorneys, of counsel), for the People.




                                      - 16 -